Plaintiff and defendant entered into a lease pursuant to which defendant as landlord agreed to construct a building for plaintiff as therein set forth. The action seeks specific performance of that agreement. The complaint was dismissed by the trial court on the ground that it would not entertain an action for specific performance of a construction contract. Plaintiff appeals from the judgment entered thereon, and defendant appeals from an order entered after a hearing settling the case on appeal, insofar as it disallowed defendant’s proposed amendments to said case. Judgment, and order insofar as appealed from, unanimously affirmed, with costs. No opinion.
Present — Nolan, P. J., Murphy, Ughetta and Hallinan, JJ.; Kleinfeld, J., not voting.